Citation Nr: 1400933	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative disc disease of the lumbar spine with arthritis, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for damaged nerve root of the left lower back.  


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge.  This hearing was scheduled for April 2013, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board's review of the record indicates that a remand is necessary to allow for further development of the claims.  Specifically, there appear to be outstanding, relevant treatment records.  A March 2009 VA treatment note refers to an MRI conducted in December 2008, but the MRI report is not of record.  In the claims file are treatment records from the Bay Pined VA Medical Center (VAMC) dated through May 2008 and then from March 2009 to March 2010.  However, while some records are related to treatment for physical disability, the sections of treatment records dated from August 2007 to May 2009 and from November 2009 to March 2010 are exclusively related to mental health treatment.  Moreover, a lone subsequent June 2010 VA treatment note is for dental treatment only.  In light of these facts, the Board determines that a remand is necessary so that the Veteran's complete VA treatment records from the Bay Pines VAMC dated from May 2008 to the present.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file all VA treatment records for the Veteran from the Bay Pines VAMC and all associated outpatient clinics dated from May 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, if any has been appointed, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


